DISSENTING OPINION.
I am unable to agree to the reversal of this case upon the grounds stated in the majority opinion. On the contrary, I think, in view of the entire record, that no error is shown in the particulars complained of. The questions objected to as being leading and suggestive, together with the answers given thereto, are set forth in the majority opinion, and need not here be reproduced. I think the case falls within the well-established rule that a cause will not be reversed because of error in permitting leading questions where substantially the same evidence is introduced without objection, and where the fact which the evidence tends to establish is otherwise fairly undisputed. (Northern Texas Traction Co. v. Lewis, 11 Texas Ct. Rep., 659; St. Louis  S.W. Ry. Co. v. Honea, 11 Texas Ct. Rep., 708; Fort Worth  D.C. Ry. Co. v. Greathouse,82 Tex. 104; Missouri, K.  T. Ry. Co. v. Baker, 4 Texas Law Jour., 264, 9 Texas Ct. Rep., 919; Letcher v. Morrison,79 Tex. 240; City of San Antonio v. Porter, 24 Texas Civ. App. 444[24 Tex. Civ. App. 444], 59 S.W. Rep., 922; San Antonio Traction Co. v. Crawford, 71 S.W. Rep., 306; Texas  P. Ry. Co. v. Gay, 27 S.W. Rep., 742; Pacific Express Co. v. Dunn,81 Tex. 85; Fire Association v. Jones, 40 S.W. Rep., 44.) In the agreed statement of facts is found what I take to be substantially, if not identically, the same testimony as that elicited by the questions objected to as being leading. On page nineteen Mrs. Jones testifies that she was humiliated by the conductor's conduct toward her. At page twenty she says: "The conductor's conduct in throwing the ticket back in my lap preyed upon my mind. The conductor's conduct toward me was such that it preyed upon my mind so that I was nervous and felt hurt by it. I felt hurt and nervous after the second conversation by the way this conductor had treated me. After I arrived at Stephenville, and met my husband, I told him about the way the conductor had treated me; it was just a few minutes after I arrived at Stephenville and got off of the train that I told him about it." Again, on cross-examination, speaking with reference to the conductor's conduct toward her, she said: "This thing made me nervous and humiliated me. Yes, sir, I was mad. He told me he wanted me to borrow the money, and I told him that I would not try to borrow it. He was mad at me." On page thirty-six her husband, the appellee, testified: "I was at the depot when my wife returned from the trip. When she got off of the train here in Stephenville on her return she seemed to *Page 137 
be very much excited. I had to call her two or three times. She just seemed to be bewildered, lost and excited. I started to take her into the ticket office and she wanted to go into the express office — I mean that I started to take her into the waiting room. She made complaint to me about this ticket matter. She also made complaint to me about her feelings. That was after we started home. . . . She complained of being weak and nervous after she came back right at once. . . . She didn't know that I was there at the train until I had called her the second time; she was trying to get into the express office. She was almost wild and excited."
To my mind the real issue of the case, upon which there was conflict of testimony, was as to the treatment accorded to Mrs. Jones by appellant's conductor. There was a sharp conflict in the evidence upon this issue, but the jury has settled this conflict in favor of appellee's theory. Upon the question of whether or not appellee's wife suffered humiliation or other mental pain, as alleged, there is fairly no conflict whatever, but such fact may be taken as undisputed. It is well settled that mental anguish, when constituting the basis of a recovery, need not be expressly proved, but that juries may, from their own knowledge and experience of human nature, estimate damages from such cause without any evidence. (Western Union Tel. Co. v. Adams, 75 Tex. 531; Western Union Tel. Co. v. McLeod, 22 S.W. Rep., 988; Western Union Tel. Co. v. Zane, 25 S.W. Rep., 722.) It may be that a recovery for mental anguish is more frequently allowed in the telegraph cases than in others. But the right to recover for such suffering is by no means limited to the telegraph cases. It has been repeatedly held, and by this court, in other cases, that mental anguish is a proper element of damages even when unaccompanied with physical injury. (Leach v. Leach, 33 S.W. Rep., 703; Missouri, K.  T. Ry. Co. v. Tarwater, 75 S.W. Rep., 937.) If it is unnecessary to prove mental suffering directly in the telegraph cases, I see no reason why the same rule should not apply to other cases where mental anguish is a proper item of recovery. So that, were we to exclude all the direct testimony quoted in this opinion, and in the majority opinion, upon the issue of mental suffering, and consider only the circumstances attending the transaction, the case, briefly stated, would stand thus: Appellee's wife, a passenger rightfully on appellant's train, entitled to passage to her home at Stephenville, is wrongfully and rudely insulted by appellant's conductor in the presence of numerous other passengers, in the manner detailed by her in her testimony. She, a woman, and, according to her testimony, three months advanced with child, is threatened by the conductor with ejection unless she again pays her fare, which she is forced to do. Under these circumstances and surroundings the jury might properly find that she was most naturally angered, humiliated, and suffered other mental stress. But the case is by no means left in this condition. Eliminating from the present consideration her statements that the conduct of the conductor preyed upon her mind, we find that she has testified, without objection, that she was humiliated; that she felt hurt and was nervous; that she immediately apprised her husband of the conductor's treatment toward her; that she was mad. That the husband testified that, upon reaching Stephenville, she told him about the matter; that she was wild and excited. So that, *Page 138 
I think, from the record, it is undisputed that appellee's wife was humiliated and suffered mental anguish. This fact was amply proved, so far as testimony could prove it, without the answers given to the objectionable interrogatories. It was urged in the majority opinion, inferentially, at least, that Mrs. Jones's testimony to the effect that she was angered by the treatment of the conductor is evidence to the contrary, but I do not so consider it; on the other hand, I take it to be a cogent circumstance tending to show a state of mental suffering, for which the appellee would be entitled to recover in this action. Anger being, according to the authority quoted by the Chief Justice, a "violent vindictive passion or emotion raised by injury or insult, real or imagined" — and the jury have found in this case that the injury and insult were real — I think it is evidence of a high character tending to show mental suffering, and I have searched the record in vain for evidence, direct or circumstantial, tending to the contrary. Most naturally appellee's wife was angered by the treatment received at the hands of the conductor. She may have committed a sin in thus losing her temper under such circumstances, but we should not deny her a recovery upon this ground.
A point is sought to be made in the majority opinion against the appellee because he failed to call any of the passengers — although many were shown to have been in the coach at the time — to corroborate his wife's testimony. I have noticed, however, that appellee was not alone remiss in this particular. The appellant probably had at least equal means and opportunity of procuring the testimony of these persons, yet failed to do so. Besides, it is difficult to see how any of these persons could have testified whether Mrs. Jones did or did not suffer mental anguish; and, moreover, the point is entirely foreign to the question before us for determination. The jury has accepted appellee's version of the affair.
In International  G. N. Ry. Co. v. Bibolet (57 S.W. Rep., 974), leading questions were held by the Court of Civil Appeals to be harmless where the answers only tended to augment the recovery, and there was no complaint of the excessiveness of the verdict. If that is the law, then, for at least as strong reason, this, if error at all, is harmless. There is no complaint of the amount of the verdict. But it is at least doubtful if the answers to the objectionable questions in this case even go to the extent of those in the Bibolet case, for the reason that they go no further than to show that "the conduct of the conductor preyed upon her mind and humiliated her, and thus filled the legal requirements of appellee's case." But the legal requirement here referred to — i. e., the establishment of mental suffering — is already otherwise fully established by the circumstances and undisputed testimony, and the answers to the questions objected to are only cumulative in this particular.
In Pacific Express Co. v. Dunn, supra, where it was necessary for the plaintiff to prove ownership of a house and lot, our Supreme Court applied the principle which should control this case in these words: "The question which brought out the evidence as to possession may have been leading, and the broad assertion of ownership may have been but the assertion of an opinion, but these matters furnish no reason for reversal in view of the evidence of right furnished by the possession proved." So, here, the questions which brought out the evidence that the conductor's *Page 139 
conduct preyed on Mrs. Jones's mind, and humiliated her, may have been leading and suggestive, but these matters furnish no reason for reversal in view of the undisputed evidence of mental suffering furnished by the circumstances surrounding the transaction and the testimony of the witnesses already referred to by me. It is to be noted, as stated in the majority opinion, that Mrs. Jones's evidence, aside from the manner of its production, is unobjectionable. The principal theory upon which leading questions are not allowed is that, by this means, a party is enabled to prove a fact which he would not otherwise be able to prove. Here the fact proved in response to the leading questions is otherwise fully proved and undisputed, in language, to my mind, quite as strong as that given in response to the leading questions. It is too plain for argument that, to say the conduct preyed upon Mrs. Jones's mind, is no stronger than to say it humiliated, angered, hurt and excited her and made her nervous. Without the objectionable testimony, the jury must have found that appellee's wife suffered mental anguish. To have found otherwise upon this issue would have been wholly to disregard all the testimony.
Nor am I prepared to assent to the proposition that the verdict in this case is excessive. It is so intimated in the majority opinion, and the intimation is based upon the cases of Railway Company v. St. John and Railway Company v. Dennis, which cases are said to be similar to the one now before us. But I think the most casual examination of these cases will disclose such dissimilarity of facts as to destroy their value as authority in this respect. In each of these cases the complaining party, ejected from the passenger train, was a man, and the inconvenience to the plaintiff in each case was shown to be inconsiderable, and yet this court in each case suggested the sum of $250 as reasonable damages. I think it is apparent that $500 is very reasonable damages in this case. Appellant has not complained that the verdict is excessive, and I do not think it is.
Finally, there is yet another reason why this cause should not be reversed. If the form of the questions was objectionable, as being leading, the answers given in the statement already quoted show that the witness was not "led" by them, but in her own language explained how the matter affected her mind — i. e., preyed on her mind — so that she was made nervous and felt hurt by it. A leading question ceases to be leading when it doesn't lead.
So that, whether the questions objected to were leading or not, I think, for the reasons given, no error is shown, and the judgment should be affirmed.
Writ of error refused.